     4:06-cr-01322-TLW       Date Filed 08/03/20     Entry Number 549      Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             FLORENCE DIVISION

 United States of America                        Case No. 4:06-cr-01322-TLW-4

        v.
                                                                 Order
 Sterling Vernard Green



       This matter is before the Court on inmate Sterling Green’s pro se motion, ECF

No. 543, styled as Motion to Appoint Counsel for Reduction. The motion states that

the inmate is requesting a public defender, states “can you please send me a public

defender to help with this world crisis…” and also that the inmate would like to file

for relief related to the COVID-19 pandemic. ECF No. 543 at 1. Based on the generous

standard with which pro se motions are to be constructed, the Court construes this

motion as a request for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i) based

on the risk posed by the ongoing COVID-19 pandemic, particularly within the prison

population.

       Generally, a court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582. However, a court may reduce a defendant’s sentence

pursuant to § 3582(c)(1)(A)(i), subject to exhaustion of administrative remedies. A

defendant may bring a motion for compassionate release pursuant to § 3582(c)(1)(A)

only “after [(1)] the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [(2)]

the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

                                             1
    4:06-cr-01322-TLW      Date Filed 08/03/20   Entry Number 549    Page 2 of 2




      This statute requires an inmate to exhaust administrative remedies prior to

seeking relief in this Court. See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (finding

that “mandatory exhaustion statutes . . . establish mandatory exhaustion regimes,

foreclosing judicial discretion”); United States v. Monzon, No. 99cr157 (DLC), 2020

WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020) (denying motion for reduction of sentence

because the defendant failed to exhaust his administrative remedies).

      Here, inmate Green has not alleged that he made such a request to his warden

or that he has exhausted his administrative remedies. Accordingly, as Green has not

made any showing or provided any documentation that he has met the administrative

requirements, his motion, ECF No. 543, is DENIED WITHOUT PREJUDICE.

Because this motion is denied without prejudice, inmate may refile it and include the

appropriate documentation showing that he has exhausted his administrative

remedies. To the extent that inmate seeks the appointment of a public defender to

assist him with his compassionate release motion, this request is moot in light of the

motion being denied. Additionally, although this is an important matter, the Court

notes that there is no general constitutional right to appointed counsel in post-

conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United

States v. Williamson, 706 F.3d 405, 416 (4th Cir. 2013).

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Senior United States District Judge

August 3, 2020
Columbia, South Carolina



                                          2
